Case: 16-40288      Document: 00513804412         Page: 1    Date Filed: 12/20/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 16-40288
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 20, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JOSE BASILIO MONJARAS, also known as Agustin Menjivar-Escobar, also
known as Jose Bacilio Monjas,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:09-CR-235-1


Before DENNIS, PRADO, and OWEN, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Jose Basilio
Monjaras has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Monjaras has not filed a response. We have reviewed
counsel’s brief and the relevant portions of the record reflected therein. We



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40288    Document: 00513804412    Page: 2   Date Filed: 12/20/2016


                                No. 16-40288

concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review. Accordingly, counsel’s motion for leave to withdraw
is GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2